DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s arguments, filed 05/20/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, all 35 USC § 103 rejections have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendment to include the terminology “wherein the mounting frame is a separate structure that is external to the plurality of water heaters” in claims 1 and 11 puts the claim in a condition of allowance over reference Nagoya (JP-S61197448-U), since Nagoya does not teach a specifically external frame for a plurality of water heaters. In addition, with the new condition for allowance over Nagoya, Nagoya in view of Durney (US-8936164B2) is no longer regarded as an obvious combination. While Durney teaches a mounting system similar to that claimed, it would not have been obvious to one of ordinary skill in the art to mount a water heater system on the frame that was taught. Upon the conclusion of an updated search, no prior art teaching the amended mounting system was found. Consequently, claims 2-10 are allowable based on their dependence to independent claim 1, and claims 12-20 are allowable based on their dependence to independent claim 11. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762